Exhibit 10.12


EXECUTION COPY
First Amendment to
Amended and Restated Employment Agreement


This First Amendment to Amended and Restated Employment Agreement, dated as of
November 30, 2012 (this “Amendment Agreement”), is entered into by and between
B/E Aerospace, Inc., a Delaware corporation (the “Company”) and Werner
Lieberherr (“Executive”).
 
W I T N E S S E T H:


WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated January 1, 2011 (the “Agreement”);


WHEREAS, the Company and the Executive wish to amend Section 5(b) of the
Agreement in the manner set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the parties hereto hereby
agree as follows:


1.           Section 5(b) of the Agreement is hereby amended in its entirety by
the following:
 
“(b) Death.
 
 
(i)
The Executive’s employment hereunder shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such person as the Executive shall have designated in a notice filed with
the Company, or, if no such person shall have been designated, to his estate, a
lump sum amount equal to the Salary and Automobile Allowance (at the rate in
effect as of the Termination Date) payable during the period from the
Termination Date through the Expiration Date.

 
 
(ii)
Upon the Executive’s death at any time during or after the Employment Term, the
Company shall, within thirty (30) days following the date of death, also pay to
such person as the Executive shall have designated in a notice filed with the
Company, or if no such person shall have been designated, to his estate, a
lump-sum death benefit in the amount of five (5) million dollars in accordance
with the Death Benefit Agreement attached as Exhibit A hereto, as may be amended
from time to time.”

 
2.           Except as otherwise expressly amended hereby, the Agreement shall
remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement
effective as of the day and year first set forth above.
 

 
B/E AEROSPACE, INC.
             
By:
/s/ Ryan M. Patch
 
Name:
Ryan M. Patch
 
Title:
Secretary
             
EXECUTIVE
             
/s/ Werner Lieberherr
 
Werner Lieberherr